— Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered January 11,1982, convicting him, upon a plea of guilty, of operating a motor vehicle while in an intoxicated condition, as a felony, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Gulotta, Weinstein and Bracken, JJ., concur.